Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 9/26/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4993029 to Galbraith et al. (hereinafter “Galbraith”), and further in view of U.S. Patent Application Publication No. 20120287719 to Mun et al. (hereinafter “Mun”).
As to claim 1, Galbraith teaches a data storage device comprising (Fig. 1-3, col. 2 ln. 55-65):
a controller configured to divide input bits into a plurality of input bit groups and output output bits (Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits.)
Galbraith does not explicitly teach including a transformed input bit group randomized based on a seed having relationship to an address offset; and a nonvolatile memory configured to write the output bits at a memory region according to the address offset as claimed.
Mun teaches including a transformed input bit group randomized based on a seed having relationship to an address offset; and a nonvolatile memory configured to write the output bits at a memory region according to the address offset (Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galbraith with the teaching of Mun because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Mun would allow Galbraith to facilitate reading and writing to memory structure with many advantages, i.e. “A flash memory device may store information on a silicon chip such that power is not needed to retain information stored on the silicon chip. That is, the information is retained without power, e.g., when power to the silicon chip is turned off. Additionally, a flash memory device may provide resistance to physical impact and relatively fast read access times. Because of these characteristics, a flash memory device is generally used for data storage of battery-powered devices” (Mun, par. 0002-0005).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 1, wherein the controller includes a first linear feedback shift register (LFSR) suitable for generating a first random pattern based on the seed and a second LFSR suitable for generating a second random pattern based on the seed, the second random pattern being different from the first random pattern (Galbraith, Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits. In Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 1, wherein the controller includes a first transformation block and a second transformation block which receives an input bit group in parallel with the first transformation block (Galbraith, Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 1, wherein the controller includes a first transformation block and a second transformation block which randomizes an input bit group to output a transformed input bit group in parallel with the first transformation block (Galbraith, Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits in parallel).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 4, wherein each of the first and second transformation blocks comprises an LFSR to generate a random pattern (Galbraith, Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits. In Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory).
As to claim 9, the rejection of claim 9 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 4, wherein the LFSR of the first transformation block and the LFSR of the second transformation block correspond to two different characteristic polynomials, respectively  (Galbraith, Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits. In Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory).
As to claim 10, the rejection of claim 5 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 4, wherein each of the first and second transformation blocks comprises: a random pattern generation unit configured to generate a random pattern based on a seed; and a calculation unit configured to perform a logic operation on an input bit group and the random pattern, and generate a transformed input bit group (Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory)
As to claim 11, the rejection of claim 4 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 4, wherein the controller further comprises a processor configured to control a write operation to store the transformed input bit group instead of the plurality of input bit groups in the nonvolatile memory, wherein the nonvolatile memory reads a plurality of transformed input bit groups stored therein, as a plurality of read bit groups (Mun, Fig. 5, 7, 9-11, par. 0042, 0046, 0052-0055, 0063, 0075-0078, 0084, write the output bits at a memory region according to the address offset, including using PRS generator 630 with LFSR for reading/writing data to memory.)
As to claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 11, wherein the first transformation block inverse-transforms a read bit group to output an inverse-transformed read bit group in parallel with the second transformation block (Fig. 2,3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, parallel forward and reverse polynomial for randomizing upper half bits and lower half bits of write bits.).
As to claims 13, 14, 19 and 20, all limitations of these claims have been addressed in the analysis of claims 1, 2, 11, 10 above, respectively, and these claims are rejected on that basis.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, Mun, and further in view of U.S. Patent Application Publication No. 20120272017 to Lee et al. (hereinafter “Lee”).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 5. The combination of Galbraith and Mun does not explicitly teach wherein the LFSR corresponds to a primitive polynomial as claimed.
Lee teaches wherein the LFSR corresponds to a primitive polynomial (Lee, par. 0068-0072, 0077, 0082-0084, 0109-0110, 0121-0122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Galbraith and Mun with the teaching of Lee because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Lee would allow combination of Galbraith and Mun to facilitate reading and writing to memory structure with many advantages, i.e. “As mentioned above, flash memory devices are non-volatile in that they retained stored data in the absence of supplied power. That is, a flash memory device fabricated on a silicon chip retains stored information even when the supply of power to the chip is interrupted. This results in an effective means to reduce power consumption. In addition, a flash memory device exhibits a relatively high resistance to physical impact. These characteristics, together with high speed access times and the like, have resulted in the flash memory device being commonly utilized for data storage in battery-powered and portable appliances” (Lee, par. 0002-0008).
As to claim 16, all limitations of these claims have been addressed in the analysis of claim 6 above, respectively, and the claim is rejected on that basis.
Claim(s) 7, 8, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, Mun, and further in view of U.S. Patent Application Publication No. 20160292426 to Gibart et al. (hereinafter “Gibart”).
As to claim 7, the rejection of claim 5 is hereby incorporated by reference, the combination of Galbraith and Mun teaches the data storage device according to claim 5. The combination of Galbraith and Mun does not explicitly teach wherein the LFSR comprises N number of registers which are electrically coupled in series, and outputs a sequence which has a cycle of 2N-1 as claimed.
Gibart teaches wherein the LFSR comprises N number of registers which are electrically coupled in series, and outputs a sequence which has a cycle of 2N-1 (Fig. 6, 7, par. 0039, 0040, LFSR with register have 2*-1 number of states except that all of the N registers have a state of zero.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination of Galbraith and Mun with the teaching of Gibart because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Gibart would enable the combination of Galbraith and Mun to provide a method of transmitting high speed serial data with reduced levels of radiated emissions (Gibart, par. 0001-0007).
As to claim 8, combination of Galbraith and Mun teaches the data storage device according to claim 5. The combination of Galbraith and Mun does not explicitly teach wherein the is LFSR comprises N number of registers which are electrically coupled in series, and N is a multiple number of bits included in an input bit group as claimed.
Gibart teaches wherein the is LFSR comprises N number of registers which are electrically coupled in series, and N is a multiple number of bits included in an input bit group (Fig. 6, 7, par. 0039, 0040, LFSR comprises N number of registers which are electrically coupled in series corresponding to number of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the combination of Galbraith and Mun with the teaching of Gibart because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Gibart would enable the combination of Galbraith and Mun to provide a method of transmitting high speed serial data with reduced levels of radiated emissions (Gibart, par. 0001-0007).
As to claims 15, 17 and 18, all limitations of these claims have been addressed in the analysis of claim 7 and 8 above, and these claims are rejected on that basis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168